People v Rickenbacker (2019 NY Slip Op 00640)





People v Rickenbacker


2019 NY Slip Op 00640


Decided on January 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 31, 2019

109178

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vKENNETH J. RICKENBACKER, Appellant.

Calendar Date: January 4, 2019

Before: Egan Jr., J.P., Lynch, Clark, Aarons and Rumsey, JJ.


Jane M. Bloom, Monticello, for appellant.
James R. Farrell, District Attorney, Monticello (Kristin L. Hackett of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Sullivan County (Schick, J.), rendered November 28, 2016, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
In satisfaction of a six-count indictment and with the understanding that he would be sentenced to between seven and nine years in prison, defendant pleaded guilty to criminal possession of a weapon in the second degree and waived his right to appeal. Defendant, who had been released to probation supervision pending sentencing, was thereafter rearrested for seven new offenses, which he admitted was a violation of the Parker admonishment provided to him by County Court. However, notwithstanding the option to impose an enhanced sentence of up to 15 years (see Penal Law § 70.06 [6] [b]), County Court sentenced defendant, as a second felony offender, within the range of the contemplated plea agreement, namely, to a prison term of nine years, to be followed by five years of postrelease supervision. Defendant appeals, and we affirm.
Defendant's sole contention is that the sentence imposed was harsh and excessive in light of, among other things, his history of substance abuse and dependence. This claim, however, is foreclosed by defendant's unchallenged appeal waiver (see People v Gorman, 165 AD3d 1349, 1349 [2018], lv denied ___ NY3d ___ [Dec. 27, 2018]; People v Morris, 161 AD3d 1219, 1220 [2018]; People v Wands, 160 AD3d 1214, 1215 [2018], lv denied 31 NY3d 1122 [2018]; People v St. Mary, 157 AD3d 1168, 1169 [2018], lv denied 31 NY3d 986 [2018]).
Egan Jr., J.P., Lynch, Clark, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.